Name: Commission Regulation (EEC) No 1665/91 of 14 June 1991 amending Regulation (EEC) No 3192/90 issuing a standing invitation to tender in order to determine refunds on exports of olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /62 Official Journal of the European Communities 15. 6 . 91 COMMISSION REGULATION (EEC) No 1665/91 of 14 June 1991 amending Regulation (EEC) No 3192/90 issuing a standing invitation to tender in order to determine refunds on exports of olive oil used this measure fraudulently ; whereas, in view of the other possibilities open to small operators under Commu ­ nity legislation, this measure should be repealed ; Whereas the Management Committee for Oils and Fats has not reached an opinion in the time-limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2) ; Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to export of olive oil (3), and in particular Articles 5 and 7 thereof, Whereas Article 10 of Commission Regulation (EEC) No 3192/90 (4) lays down that any operator unable to take in the invitation to tender on account of the minimum quantity referred to in Article 3 of the said Regulation may apply for export licence for a quantity of less than 20 tonnes per month and receive the rate of refund fixed for the last invitation to tender ; Whereas experience has shown that certain operators who could have participated in the invitation to tender have HAS ADOPTED THIS REGULATION : Article 1 Article 10 of Regulation (EEC) No 3192/90 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 145, 30 . 5. 1986, p. 8 . (4) OJ No L 304, 1 . 11 . 1990, p. 96 .